RENDERED: SEPTEMBER 24, 2020
                                                         TO BE PUBLISHED

               Supreme Court of Kentucky
                                2017-SC-0258-DG


EDWARD ELDER                                                           APPELLANT


                   ON REVIEW FROM COURT OF APPEALS
V.                     CASE NO. 2015-CA-0916-MR
                 FRANKLIN CIRCUIT COURT NO. 14-CI-00468


KENTUCKY RETIREMENT SYSTEMS                                             APPELLEE



               OPINION OF THE COURT BY JUSTICE NICKELL

                        REVERSING AND REMANDING


      Edward Elder appeals the decision of the Kentucky Court of Appeals

affirming denial of disability retirement benefits by the Board of Trustees of the

Kentucky Retirement Systems (Systems). In a matter of first impression, this

appeal addresses the proof required of a public employee with less than sixteen

years’ service credit1 to establish his genetic condition—present at conception

but dormant until after a dozen years on the job—was not a “pre-existing”




       1 Kentucky Revised Statutes (KRS) 61.600(4)(b) exempts a public employee with

sixteen years’ service credit from proving a disabling condition did not pre-exist
employment.
condition, disqualifying him from receiving benefits under KRS 61.600(3)(d).2

We reverse the Court of Appeals, reaffirm as controlling law the legal principles

announced in Kentucky Retirement Systems v. Brown, 336 S.W.3d 8 (Ky. 2011),

and remand to Systems for proceedings consistent with this Opinion.

                             FACTUAL BACKGROUND

      Elder was hired as a school custodian by the Graves County Board of

Education in August 1995. Upon employment, he became a member of the

County Employees Retirement System which is administered by Systems.3

Elder worked regularly until 2007, performing heavy activities and receiving

glowing evaluations. In 2007, he began accruing health-related absences,

particularly due to the onset of chronic nosebleeds and gastrointestinal

bleeding. He had previously enjoyed good health.4

      Dr. Charles Winkler began treating Elder for colon cancer on October 24,

2007. In reviewing notes from Dr. Jeff Carrico, a family practitioner in

Mayfield, Kentucky, Dr. Winkler wrote in a letter he had learned Dr. Carrico

had diagnosed Elder with Hereditary Hemorrhagic Telangiectasia (HHT) on



      2  In pertinent part, KRS 61.600(3)(d) establishes a public employee with less
than sixteen years’ service credit may qualify for disability retirement benefits if
objective medical evidence examined by licensed physicians establishes “[t]he
incapacity does not result directly or indirectly from bodily injury, mental illness,
disease, or condition which pre-existed membership in the system or reemployment,
whichever is most recent.”
      3   KRS 61.645(1).
      4 Elder underwent successful back surgery in 1980, began medication for

anemia and iron deficiency in 1997, and also received treatment for high blood
pressure, an allergic reaction to a bee sting, and sleep apnea.



                                           2
August 29, 2007. No basis for the diagnosis was provided. We located no

notes from Dr. Carrico dated August 29, 2007, but a “patient abstract” of an

office visit dated August 31, 2007, lists the diagnosis as “HEREDIT HEMORR

TELANGIEC.”

      On September 23, 2008, Elder received a definitive medical diagnosis of

HHT from Dr. Chandra Prakash Gyawali, a gastroenterology specialist at the

Washington University School of Medicine in St. Louis, Missouri, based on the

Curaçao diagnostic criteria.5 Even with treatment, Elder’s condition continued

to deteriorate, ultimately leading him to retire on September 1, 2011, with only

180 months (15 years) total service credit.6 His last day of paid employment

was May 3, 2011.

      Though he experienced a single memorable nosebleed as a young adult,7

Elder first sought treatment for chronic and severe nosebleeds in 2007. Pre-

2007 medical records submitted by Elder contain no mention of long-term or

severe nosebleeds, but erroneously noted he had been diagnosed with HHT in

the 1980’s. Elder sought to correct the erroneous historical notations by filing


      5   The Curaçao diagnostic criteria were developed in 1999 and involve four
diagnostic factors for the diagnosis of HHT. A definitive diagnosis of HHT is medically-
indicated if three of the four criteria are present. Dr. Gyawali diagnosed Elder’s HHT
after establishing the co-existence of recurring and spontaneous epistaxis
(nosebleeds), family history of HHT (mother and sister), and gastrointestinal
telangiectasia. The fourth criteria is arteriorvenous malformations (AVMs).
https://curehht.org/understanding-hht/diagnosis-treatment/diagnostic-criteria-hht/
      6  According to Systems, Elder had not purchased seven summer months and
did not earn service credit for October-December 2002 while on medical leave.
      7 Elder recalled his bride became upset when, as a newlywed, he suffered a
nosebleed resulting in a bloodstained pillow.



                                           3
an affidavit to clarify it was his mother who had been diagnosed with HHT in

the 1980s, and he testified consistently. In contrast, Elder’s post-2007 medical

records are replete with references to daily nosebleeds—sometimes five or six a

day—along with other associated HHT symptoms. As his nosebleeds and other

difficulties worsened, Elder became dependent on regular iron infusions and

blood transfusions.

                            PROCEDURAL SUMMARY

      Without counsel, Elder applied for disability retirement benefits in

August 2011. Using Form 6000, Systems’ standard application, Elder

attributed his disability to the 2007 onset and worsening of the debilitating

symptoms of HHT, though he readily admitted the condition’s hereditary

nature. Under “Members Statement of Disability,” Elder copied the following

definition of HHT, obtained from the National Center for Biotechnology

Information (NCBI) website8:

              Hereditary hemorrhagic telangiectasia (Osler-Weber-
              Rendu disease) is an autosomal dominant, systemic
              fibrovascular dysplasia in which telangiectases,
              arteriovenous malformations, and aneurysms may be
              widely distributed throughout the body vasculature.
              Major clinical manifestations include: recurrent
              bleeding from mucosal telangiectases and
              arteriovenous malformations; hypoxemia, cerebral
              embolism, and brain abscess due to pulmonary
              arteriovenous fistulas; high-output congestive heart
              failure and portosystemic encephalopathy from hepatic
              arteriovenous malformations; and a variety of
              neurologic symptoms due to central nervous system
              angiodysplasia. Therapy is primarily supportive,
              consisting of iron supplementation and blood

      8   https://www.sciencedirect.com/science/article/abs/pii/0002934387901628

                                         4
            transfusion. Septal dermoplasty and oral estrogens
            may allow prolonged remission of epistaxis, but
            permanent surgical cure of gastrointestinal bleeding is
            rarely feasible because of diffuse angiodysplasia of the
            alimentary tract. Ligation, resection, or embolization
            may be indicated for pulmonary arteriovenous fistulas.
            The prognosis and survival of patients with hereditary
            hemorrhagic telangiectasia are favorable, providing
            treatable complications are accurately diagnosed.

Elder also described how HHT negatively impacted his health and physical

abilities. In support of his application, Elder filed more than 2,000 pages of

medical records, the earliest dating back to 2005. He had attempted to obtain

earlier medical records, particularly pre-employment evaluations, but was told

they were unavailable. Though a genetic mutation present at conception,

Elder’s medical records demonstrated his HHT remained asymptomatic and

nondisabling until 2007, when the onset of debilitating symptoms and negative

physical impacts forced him to seek medical assessment and treatment.

      Agency review began with a Medical Review Board, comprised of three

physicians, unanimously determining Elder was permanently disabled.

However, two of the physicians recommended denial of disability retirement

benefits due to their conclusion the condition was “pre-existing” because it

represented a genetic mutation present at conception. The third physician

recommended approval of benefits due to Elder’s HHT “causing anemia &

requiring treatment,” but suggested review after one year.

      With assistance of counsel, Elder sought reconsideration. He submitted

additional medical records, but still none earlier than 2005. A second Medical

Review Board again found Elder permanently incapacitated. Once more, two

                                        5
physicians determined Elder’s HHT was “pre-existing” because it is a genetic

disorder present at conception. However, the lone dissenting physician

considered the earlier HHT diagnosis of Elder’s mother and her warning that he

might have inherited the condition to be medically inconclusive. This

physician discounted any diagnostic significance attached to the mother’s

medical history, noting: the child of a parent with HHT has only a 50% chance

of inheriting the disorder; Elder’s mother had not exhibited an extreme

expression of HHT due to having lived 85 years; and Elder’s occasional

nosebleeds occurring prior to 2007 had resulted in no significant health

concerns, medical interventions, or restrictions on Elder’s activities of daily

living or employment.

      Following the second denial, Elder requested an administrative hearing.

Elder was the sole witness, with Systems attending but offering no proof and

asking no questions. The hearing officer’s summary of Elder’s testimony

reflects he:

               experienced a nose bleed [sic] in 1975 when he got
               married. Prior to that; he has no memory of nose
               bleeds. [sic] He sought medical treatment for nose
               bleeds [sic] in late August 2007 (Dr. Carrico). He
               was having nose bleeds [sic] about five to six times per
               day, everyday. Clmt was aneamic [sic] at that time in
               which he had blood transfusions. From August 2007;
               he began having bleeding of his bowels along w/nose
               bleeds [sic]. Dr’s @ School of Medicine in St. Louis
               diagnosed the Clmt with HHT. Clmt became aware of
               HHT a few years prior because his mother had been
               diagnosed with the same condition.

               His mother’s symptoms were nose bleeds [sic].

               ...
                                          6
               Clmt had never sought treatment for HHT prior to
               2007. When Clmt’s mother was diagnosed w/HHT; he
               was not brought in and questionned [sic] nor tested for
               this medical condition. He was devastated when he
               found out that he had been diagnosed with HHT. His
               mother passed away from HHT at the age of 85.

(Emphasis added). The administrative record was closed at the conclusion of

the hearing.

      On October 8, 2013, the hearing officer issued a Recommended Order.

Finding Elder’s testimony credible, and applying principles set forth in Brown,

the hearing officer recommended approval of disability retirement benefits

based on the following:

                  [Elder] has less than sixteen years current or prior
                  service in the [Systems] and, as such, has the
                  burden of proving that his incapacity did not result,
                  directly or indirectly from bodily injury, mental
                  illness, or a disease or condition which pre-existed
                  his membership date in the [Systems]. KRS
                  13B.090(7); McManus v. Kentucky Retirement
                  Systems, Ky. App., 124 S.W.3d 454 (2004). [Elder]
                  has shown that his condition did not pre-exist
                  his membership in the Systems. Under the
                  standards set forth in Kentucky Retirement
                  Systems v. Brown, 336 S.W.3d 8 (Ky. 2011),
                  [Elder’s] condition, and his knowledge of said
                  condition, did not sufficiently manifest until he
                  was diagnosed in 2007.

(Emphasis added).

      On October 9, 2013, Systems filed exceptions. It argued the hearing

officer’s recommendation had not been based on “objective medical evidence,”

as required by KRS 61.600(3) and defined in KRS 61.510(33). Instead,

Systems asserted the hearing officer’s recommendation had been erroneously

                                          7
based “solely” on Elder’s affidavit. Thus, Systems urged rejection of the

hearing officer’s recommendation. Elder filed no exceptions.

      On October 18, 2013, Systems sought remand to the hearing officer for

reconsideration of Elder’s claim citing Kentucky Retirement Systems v. West,

413 S.W.3d 578 (Ky. 2013), which had been pending in this Court on a petition

for rehearing prior to becoming final on December 9, 2013, when rehearing was

denied. Systems argued Elder’s claim should be denied because, like West, he

had provided no pre-employment medical records demonstrating his disabling

condition had not manifested itself prior to employment.

      Elder opposed remand. He argued Systems had failed to cite statutory or

other legal authority, existent when his claim arose, requiring submission of

pre-employment medical records to establish the post-hire manifestation of a

disabling genetic condition. In particular, Elder argued remand of his claim for

reconsideration in accordance with West was inappropriate because West had

merely applied Brown, without changing a claimant’s burden of proof.

      Despite Elder’s objections, on December 26, 2013, Systems remanded

the matter, directing the hearing officer to reconsider the recommendation

consistent with West. On January 27, 2014, with submission of no additional

proof, the hearing officer issued a revised Recommended Order. Once again,

Elder was found credible, and it was determined: Elder’s only pre-employment

medical procedure was a successful back surgery; no pre-employment

nosebleeds were attributed to HHT; when he was assessed for headaches and

fatigue in 2005, there was no indication of nosebleeds or gastrointestinal

                                       8
bleeding, and HHT was neither mentioned nor treated; and, he worked without

interruption from 1995 until 2007 when he was first diagnosed with HHT. At

that point, the hearing officer diverged from her original recommendation,

making new findings and changing her recommendation to a denial of benefits

stating:

            [Elder] failed to produce any records which
            preexisted [sic] his membership date in the
            Systems and the condition was objectively
            discoverable by a reasonable person. He indisputably
            suffered from some nose bleeds [sic] prior to his
            membership in the Systems and he was aware of the
            condition from his mother who told him he likely had
            the condition. [Elder] was symptomatic and aware of
            HHT, its symptoms and its prevalence in his family.
            With a lack of any medical records prior to his
            membership in conjunction with admittedly having
            nosebleeds and knowing of the likelihood of him
            having the condition, [Elder] has not met his burden.

(Emphasis added).

      Counsel for Elder filed exceptions, emphasizing the record established

Elder had suffered few childhood nosebleeds and did not become HHT-

symptomatic until 2007. Accompanying the exceptions was a notice of filing,

listing newly-acquired medical records, including: results from a physical

exam performed two months before Elder was hired in 1995; a 1999

recertification exam; files from an on-the-job injury in 2002; and pharmacy

records from 1998 through 2011. Counsel asserted the newly-acquired

medical records provided additional proof Elder was asymptomatic for HHT




                                       9
until 2007, a dozen years after he had become a member of Systems.9 Counsel

further asserted the 2002 exam referenced Elder’s mother having HHT, but did

not link HHT to Elder.

      In its final order, the Disability Appeals Committee of Systems’ Board of

Trustees granted Systems’ motion to strike Elder’s newly-acquired medical

records because the administrative record had officially closed; denied Elder’s

exceptions; denied Elder’s subsequent motion for rehearing; and adopted as its

own the hearing officer’s revised factual findings and recommendation to deny

benefits. In denying Elder’s request for rehearing, Systems explained,

             the hearing officer has now rendered a Recommended
             Order on Remand based on the totality of the evidence
             and the correct application of the law to that
             evidence.

(Emphasis added).

      Elder appealed to the Franklin Circuit Court. In affirming Systems’

denial of benefits, the circuit court held Systems had reasonably concluded

Elder’s HHT pre-existed his 1995 employment because

             Elder did not provide any medical records prior to
             2005. The failure to produce medical records does
             not satisfy the burden of proving the absence of a
             pre-existing condition. Because Elder was unable to
             demonstrate through a preponderance of the evidence
             an absence of a preexisting [sic] condition, the Hearing
             Officer correctly determined that the preexisting [sic]
             condition precludes Elder from receiving disability
             retirement benefits under the circumstances.




       9 Not being part of the record certified to us, we cannot verify the content of the

proffered files.

                                           10
(Emphasis added). In reaching its decision, the circuit court correctly read

Brown to hold a claimant bears the burden of persuasion by submitting

objective medical evidence proving disability and disproving pre-existence of

the disabling condition; that is, demonstrating the disabling condition was

neither symptomatic nor “objectively discoverable by a reasonable person” prior

to employment. Brown, 336 S.W.3d at 14-15. The circuit court also correctly

understood West to have reaffirmed the claimant’s burden of persuasion, while

establishing the claimant’s burden never shifts to Systems and confirming

Systems is not required to counter the claimant’s proof. West, 413 S.W.3d at

581 (citing KRS 13B.090(7)). However, the circuit court further read West to

require submission of pre-employment medical records to prove a disabling

condition was asymptomatic and reasonably undiscoverable prior to hiring.

Thus, because, like West, Elder had submitted no pre-employment medical

records, the circuit court found he had failed to meet his burden of proving the

legal compensability of his disabling genetic condition.

      On appeal, a divided panel10 of the Court of Appeals affirmed the circuit

court’s reading of West and its denial of Elder’s claim for disability retirement

benefits. In particular, the Court of Appeals affirmed the circuit court’s

understanding that pre-employment medical records are required to meet a

claimant’s burden of proof under KRS 61.600. The Court of Appeals held Elder



      10  At page 19 of its brief, Systems asserts, “[t]his Honorable Court should not
disturb the unanimous, well-reasoned decisions of the Agency and the lower courts.”
However, the Court of Appeals’ decision in this case was not unanimous. One judge
dissented without writing and the third concurred in result only.

                                          11
had “misperceived” his burden as requiring that he only show the lack of

symptoms and the lack of a HHT medical diagnosis prior to his 1995

employment; and, citing West, noted pre-employment medical records could be

determinative in establishing whether his condition was, in fact, asymptomatic

and reasonably undiscoverable at the time of his hiring. Moreover, the Court of

Appeals expressed doubt regarding the non-existence of any pre-employment

medical records, ignoring Elder’s failed attempts to obtain and submit such

records in support of his application.

                            STANDARD OF REVIEW

      We abated consideration of Elder’s motion for discretionary review

pending resolution of Kentucky Retirement Systems v. Ashcraft, 559 S.W.3d
812 (Ky. 2018), and Bradley v. Kentucky Retirement Systems, 567 S.W.3d 114

(Ky. 2018). In those cases, this Court addressed sufficiency of proof issues

related to the quality, credibility, or consistency of evidence submitted by the

claimants, while endorsing McManus as the applicable standard for analyzing

Systems’ denial of a disability retirement benefits claim. We granted review

following endorsement of finality in Ashcraft and Bradley.

      It appears, however, the sufficiency of proof issue presented in Elder’s

case relates to Systems’ misapprehension that West moved the evidentiary line

to require submission of pre-employment medical records to disprove pre-

existence of a genetic condition, rather than the quality, credibility, or

consistency of the evidence, as addressed in Ashcraft and Bradley. Therefore,

we need not employ the “compelling evidence” standard applied in Ashcraft and

                                         12
Bradley. As a pure question of law, our standard of review in this case is de

novo. Brown, 336 S.W.3d at 16.

                                LEGAL ANALYSIS

      Initially, from a legal perspective, a genetic disorder is not “pre-existing”

merely because it is medically present at conception. Pursuant to KRS

61.600(3)(d), a genetic condition existent at conception is legally pre-existing

only if symptomatic and “objectively discoverable by a reasonable person” prior

to employment. Brown, 336 S.W.3d at 15. As noted in Brown, any other

understanding would be “absurd” and “contrary” to legislative intent. Id. Yet,

the majority of physicians comprising two separate medical review panels

concluded Elder should be denied disability retirement benefits simply because

his disabling condition was a genetic disorder—that is, inherited and

scientifically existent at conception. While these physicians were correct from

a medical standpoint, their conclusions were contrary to the legal mandates

announced in Brown. Further, Systems’ denial of disability retirement benefits

because Elder submitted no pre-employment medical records misinterpreted

our holding in West and is contrary to the policy and purpose of the legislative

enactment.

      Disability retirement benefits awarded under KRS 61.600 are intended

“to provide security for those who are unable to continue working until normal

retirement age due to injury or disease.” Roland v. Kentucky Ret. Sys., 52
S.W.3d 579, 583 (Ky. App. 2000) (citing Maybury v. Coyne, 312 S.W.2d 455

(Ky. 1958)). KRS 446.080(1) mandates “[a]ll statutes of this state shall be

                                        13
liberally construed with a view to promote their objects and carry out the intent

of the legislature[.]” Regarding statutory construction and interpretation, this

Court has held “[a]ll presumptions will be indulged in favor of those for whose

protection the enactment was made.” Livingood v. Transfreight, LLC, 467
S.W.3d 249, 256 (Ky. 2015) (citing Firestone Textile Co. Div., Firestone Tire &

Rubber Co. v. Meadows, 666 S.W.2d 730, 732 (Ky. 1983)).

      As this Court unanimously wrote in Brown,

            we do not believe it was the intent of the legislature to
            define as “pre-existing” those diseases and illnesses
            which lie dormant and are asymptomatic such that no
            reasonable person would have realized or known of
            their existence. This is particularly so given the fact
            that some diseases are genetic and may not surface for
            many years.
336 S.W.3d at 15. Elder was born with HHT, a latent genetic disorder making

him susceptible to symptoms which did not awaken for decades according to

Dr. Winkler. This conclusion is entirely consistent with the hearing officer’s

original findings in correctly applying Brown, which remains controlling case

law. In interpreting KRS 61.600, we recognized,

            [i]ndeed, were we to analyze whether a genetic
            condition pre-exists membership in the Kentucky
            Retirement Systems, our conclusion would always be
            “yes” given the fact that our genes are composed long
            before employment. However, our common sense
            approach guides us in the opposite direction and once
            again aligns this Court with the maxim that courts
            should construe a statute according to its plain
            meaning, unless that meaning leads to an absurd
            result which is contrary to the intent of our legislative
            authority. Johnson v. Branch Banking & Trust Co.,
            313 S.W.3d 557, 559 (Ky. 2010). To allow the
            Kentucky Retirement Systems to deny disability


                                        14
            retirement benefits based on the notion that a genetic
            disease, rooted in one’s DNA, is pre-existing regardless
            of whether that disease is symptomatic prior to
            enrollment certainly qualifies as an absurd conclusion
            and would clearly defy the legislative intent of KRS
            61.600.

            We believe it the intent of our legislative authority to
            preclude from benefits those individuals who suffer
            from symptomatic diseases which are objectively
            discoverable by a reasonable person. We do not
            believe it the intent of the legislature in drafting KRS
            61.600 to deny benefits to those individuals who suffer
            from unknown, dormant, asymptomatic diseases at
            the time of their employment, ailments which lie deep
            within our genetic make-up, some of which may not
            yet be known to exist. Rather, we believe the
            legislature intended to deny benefits to individuals
            whose diseases are symptomatic and thus were known
            or reasonably discoverable. Why else would the
            legislature have referred to “objective medical
            evidence” in KRS 61.600(3)? See KRS 446.015 (“All
            bills . . . shall be written in nontechnical language and
            in a clear and coherent manner using words with
            common and everyday meaning.”).

Brown, 336 S.W.3d at 15. We did not retreat from this position in West, and

we reaffirm Brown today.

      The narrow question in this appeal is whether Elder’s HHT was

“asymptomatic such that no reasonable person would have realized or known

of [its] existence” when he was hired in August 1995. Id. Our analysis draws

heavily on Brown, but we are mindful of West. Brown held: the appellate

standard of review for Systems’ denial of a benefits claim is “whether the

evidence in the [claimant’s] favor is so compelling that no reasonable person

could have failed to be persuaded by it,” id. at 14-15 (quoting McManus, 124
S.W.3d at 458); KRS 61.600 benefits are unavailable for “symptomatic diseases

                                       15
which are objectively discoverable by a reasonable person” at the time of her

hiring, id. at 15; a member satisfies her burden by proving her disabling

condition did not pre-exist her employment, id. at 16; and, smoking is a

“behavior” not a “condition.” Id.

      Building on Brown’s approval of a claim, in West we affirmed denial of

benefits to a man who admitted he smoked long before being hired but failed to

prove his COPD11 developed after he began working at a municipal water

treatment facility. West serves three limited purposes. First, it reaffirms

Brown’s directive that a claimant seeking disability benefits under KRS

61.600(3)(d) must prove his disabling condition was asymptomatic and not

objectively discoverable by a reasonable person when he was hired. Brown,
336 S.W.3d at 15. West affirms, based on a “plain reading” of KRS 13B.090(7),

the claimant bears the burden of proof alone and must prove his claim by a

preponderance of evidence. Brown, 336 S.W.3d at 14-15; West, 413 S.W.3d at

580-81. Second, West corrects the Court of Appeals’ misunderstanding about

burden shifting. Based on KRS 13B.090(7) and KRS 61.600, West establishes

the burden never shifts to Systems in a retirement disability benefits claim.

West, 413 S.W.3d at 581. Third and finally, contrary to the Court of Appeals’

understanding, West holds Systems: “may choose not to challenge evidence it

deems unconvincing[;]” whether the claimant meets his burden is independent

of whether Systems introduces any proof; and, the hearing officer may reject


      11   Chronic obstructive pulmonary disease.



                                         16
uncontested proof. Id. These three points are the full extent of any

“clarification” to be gleaned from West.

      Here, Systems, the Franklin Circuit Court, and the Court of Appeals read

West as requiring denial of Elder’s claim because he submitted no pre-

employment medical records to disprove the pre-existence of HHT. However,

our holding in West imposed no such requirement, and the facts of West are

clearly distinguishable from those presented in Elder’s claim.

      In West, the claimant alleged his non-genetic disabling condition, COPD,

had not manifested in 1991 when he was hired, and claimed his symptoms did

not become problematic until about two years immediately preceding his 2005

retirement. Contrary to his statements, however, medical records indicated

West had been diagnosed with COPD as early as 1998. Moreover, all

examining physicians agreed West’s COPD was directly caused by his tobacco

use, and West admitted he had smoked at least three packs a day for 12 years

prior to his employment. Pre-employment medical records might have been

dispositive of West’s claim, but all his pre-1998 medical records had been

destroyed. The scant and conflicting proof—including the unfortunate

unavailability of any pre-employment medical records—led our Court to

conclude there was “simply no way to determine whether West suffered from

some level of COPD in 1991.” West, 413 S.W.3d at 582.

      Denial of West’s claim because he failed to submit pre-employment

medical records should not be interpreted to mean every claim unsupported by

similar health records must be denied. Medical records predating employment

                                       17
can be dispositive of many disability retirement claims, but not all. Post-

employment medical records can also offer compelling proof to disprove pre-

existence of a disabling condition as required by KRS 61.600(3)(b).

Absence or inclusion of symptoms or treatment reported in any medical

record—pre-hire or post-employment—may be probative. As in West, a

claimant’s pre-employment medical records may not always be available—

assuming, of course, the claimant has had access to regular medical care—and

claimants should not be precluded from submitting other medical proof

deemed equally convincing. Thus, we reject Systems’ argument that West

requires a member to submit “medical records dated prior to and immediately

subsequent to the disability retirement claimant’s membership and/or expert

testimony explaining the onset of a condition[.]”

      The Court of Appeals correctly stressed pre-employment medical records

can be helpful in excluding the pre-existence of a disabling condition by

demonstrating lack of treatment, or by establishing an alternative medical

cause for nonspecific symptoms. The Court of Appeals erred, however, in

reading West to require pre-employment medical records in every case.

      The facts presented in Brown are much more akin to those presented in

Elder’s claim. As acknowledged in West,

            Brown offered a “plethora of evidence” that, while her
            smoking habit pre-existed her membership in the
            Systems, her COPD did not. Brown, 336 S.W.3d at 11.
            Medical records indicated that she showed no signs
            of COPD during an evaluation conducted one year
            after her employment date. Further, a medical
            expert opined that onset occurred approximately


                                       18
            four years after her membership date. Finally, she
            presented medical records demonstrating that her
            first firm diagnosis of COPD occurred nine years
            after her membership date.

West, 413 S.W.3d at 582 (emphasis added). Though precluded from offering

newly-obtained pre-employment medical records on remand, Elder had already

submitted extensive post-employment medical records, in addition to his

affidavit and testimony, cumulatively disclosing: Elder enjoyed good health,

with no symptoms or work interruptions until 2007 when he developed chronic

nosebleeds or other HHT symptoms; Elder was treated for various ailments

between 2005 and 2007 with no recorded history or complaints of nosebleeds

or other HHT symptoms; Elder’s first definitive diagnosis for HHT—based on

the Curaçao criteria—came in 2008 from Dr. Gyawali, a medical specialist to

whom he had been referred; and, an earlier diagnosis of Elder’s mother with

HHT in the 1980s was deemed to be inconclusive regarding whether he had

inherited the disorder because he remained asymptomatic until 2007, his

mother lived to age 85 with no extreme expression of HHT, the child of an HHT

parent has only a 50% chance of inheriting the disorder, and, not all of Elder’s

siblings were diagnosed with the disorder.

      In particular, Dr. Winkler indicated the most common symptom of HHT

is recurring nosebleeds. He also verified the 2007 onset of Elder’s HHT

symptoms. In a letter, dated February 2, 2012, Dr. Winkler wrote

            Mr. Elder does have hereditary bleeding disorder,
            namely [HHT] which apparently was relatively
            asymptomatic before he presented to Dr. Carrico in
            2007. From 1995 to 2007 the patient continued his
            duties at Graves County School System apparently
                                       19
            uninterrupted. From 2007 forward he continued to
            work while being treated for this chronic medical
            condition.

While not in the form of an affidavit, deposition, or hearing testimony, Dr.

Winkler’s letter and medical notations are consistent with Elder’s other medical

proof and testimony. Taken as a whole, the evidence submitted by Elder

transcends Systems’ additional criticism that his claim should also be denied

because he “provided no medical expert opinion on when his HHT onset.”

      Though Elder was not permitted to file more-recently obtained pre-

employment medical records on remand, the hearing officer’s original

recommendation—correctly based on Brown—found the foregoing post-

employment medical proof, alone, established Elder’s disabling HHT had

remained asymptomatic and reasonably undiscoverable until 2007, thereby

allowing an award of disability retirement benefits. Contrary to Systems’

criticism, Elder was not required to submit his own contemporaneous medical

records to prove it was his mother, and not himself, who had been diagnosed

with HHT in the 1980s. His affidavit and testimony, along with a reasoned

reading of his post-employment medical records, was sufficient to allow the

hearing officer to make an informed determination.

      As with many symptoms, occasional nosebleeds—as opposed to recurring

nosebleeds which Dr. Winkler identified as the most common indicator of

HHT—are nonspecific, arising due to diverse medical conditions or trauma, and

typically do not cause a reasonable person to suspect the onset of a rare and

severe genetic condition. During the course of his fifteen-year employment,

                                       20
Elder was seen by numerous physicians, but remained undiagnosed as having

HHT until 2007-2008.12 If medical professionals did not immediately, or more

quickly, suspect and uncover Elder’s unique genetic condition, it would

certainly be unreasonable to expect a medically-untrained person to self-

diagnose.13

      Finally, because we have held West did not replace the law established in

Brown regarding the burden of proof under KRS 13B.090(7), we also hold

Systems erred in remanding the hearing officer’s original recommendation for

reconsideration. Moreover, if West had been “on point” by requiring pre-

employment medical records—as Systems incorrectly asserted—Systems

abused its discretion in denying Elder an opportunity to procure and present

additional medical proof.

      While Systems is correct in asserting a need for finality, that need must

be balanced against an equally compelling need for fundamental fairness.

Elder could not have predicted West’s outcome, nor its purported alteration of

required proof. Here, Systems misinterpreted the import of West, incorrectly



      12  We cannot confirm when the HHT diagnosis actually occurred. References to
the condition begin with Dr. Carrico’s patient abstract in August 2007, but the first
definitive diagnosis of which we are aware was made by Dr. Gyawali in 2008.
      13   Difficulty in medically diagnosing HHT is not surprising given that many of
its symptoms “disguise as anemia, migraine, asthma, stroke, congestive heart failure,
or liver cirrhosis.” Notably, before being diagnosed with HHT, Elder was treated for
anemia, iron deficiency, hypertension and sleep apnea. As a result of HHT mimicking
other conditions, diagnosis of HHT may be delayed for decades, causing many to call it
“the Great Masquerader.” See generally, https://curehht.org/understanding-hht/




                                         21
ordered remand based on its mistaken belief, and compounded its error by

refusing to reopen proof to allow Elder a fair opportunity to submit the very

type of pre-employment medical records it erroneously maintained West now

requires. The equities of Elder’s claim are compelling and overcome the need

for finality. Bishir v. Bishir, 698 S.W.2d 823, 826 (Ky. 1985), overruled on other

grounds by Smith v. McGill, 556 S.W.3d 552 (Ky. 2018).

                                 CONCLUSION

      Systems, the circuit court and the Court of Appeals misinterpreted our

holding in West. Thus, we reverse the Court of Appeals and remand Elder’s

claim to Systems for further proceedings consistent with this Opinion.

      All sitting. All concur.




COUNSEL FOR APPELLANT:

Donna Thornton-Green


COUNSEL FOR APPELLEE:

Anne Caroline Bass




                                       22